Exhibit 10.10

FOURTH AMENDMENT TO THE

RECEIVABLES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO THE RECEIVABLES AGREEMENT (this “Amendment”), dated as
of December 18, 2014, is entered into by and among ARMSTRONG RECEIVABLES COMPANY
LLC, a Delaware limited liability company, as seller (the “Seller”), ARMSTRONG
WORLD INDUSTRIES, INC., a Pennsylvania corporation, as servicer (the
“Servicer”), THE BANK OF NOVA SCOTIA, as Administrative Agent, Related Committed
Purchaser and LC Bank (“Scotiabank”, or, as applicable, the “Administrative
Agent”, the “Related Committed Purchaser” or the “LC Bank”) and LIBERTY STREET
FUNDING LLC, a Delaware limited liability company, as Conduit Purchaser (the
“Conduit Purchaser”).

BACKGROUND RECITALS

A. The Seller, the Servicer, the Conduit Purchaser and Scotiabank are parties to
that certain Receivables Purchase Agreement dated as of December 10, 2010
(as amended, restated, supplemented or otherwise modified from time to time,
the “Agreement”).

B. Pursuant to Section 6.1 of the Agreement, the parties hereto have agreed to
amend the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined or provided herein, capitalized
termed used herein have the meanings ascribed thereto in the Agreement.

SECTION 2. Amendments to the Agreement. As of the date hereof, subject to the
satisfaction of the condition precedents set forth in Section 4 hereof, the
Agreement is hereby amended as follows:

(a) Signature page S-1 of the Agreement is hereby amended by replacing the
address following the signature block for the Seller where it appears therein
with the following:

 

Address: c/o Armstrong World Industries, Inc. 2500 Columbia Avenue Lancaster, PA
17603 Attention: Douglas B. Bingham Telephone: (717) 396-3306 Facsimile: (717)
396-6136



--------------------------------------------------------------------------------

(b) Signature page S-2 of the Agreement is hereby amended by replacing the
address following the signature block for the Servicer and Performance Guarantor
where it appears therein with the following:

 

Address: c/o Armstrong World Industries, Inc. 2500 Columbia Avenue Lancaster, PA
17603 Attention: Douglas B. Bingham Telephone: (717) 396-3306 Facsimile: (717)
396-6136

(c) The address following the signature block for The Bank of Nova Scotia set
forth on signature page S-4 is hereby amended by replacing the floor “63rd
Floor” where it appears therein with the floor “55th Floor”.

(d) Signature page S-4 of the Agreement is hereby amended by deleting the phrase
“Commitment: $100,000,000” from where it appears therein.

(e) Signature page S-4 of the Agreement is hereby amended by replacing the
address following the phrase “With a copy to” where it appears therein with the
following:

Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Darren Ward

Director, Asset-Backed Finance

(f) The address following the signature block for the LC Bank set forth on
signature page S-5 is hereby amended by replacing the floor “63rd Floor” where
it appears therein with the floor “55th Floor”.

(g) Signature page S-5 of the Agreement is hereby amended by replacing the
address following the phrase “With a copy to” where it appears therein with the
following:

Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Darren Ward

Director, Asset-Backed Finance

(h) The address following the signature block for the Administrative Agent set
forth on signature page S-6 is hereby amended by replacing the floor “63rd
Floor” where it appears therein with the floor “55th Floor”.

(i) Signature page S-6 of the Agreement is hereby amended by replacing the
address following the phrase “With a copy to” where it appears therein with the
following:

Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Darren Ward

Director, Asset-Backed Finance



--------------------------------------------------------------------------------

(j) The definition of “Accrual Reserve Amount” in Exhibit I of the Agreement is
hereby amended and restated in its entirety to read as follows:

“Accrual Reserve Amount” means, on any date, the sum of (a) the cash discount
accrual balance, (b) the volume rebate accrual balance, (c) the fileback accrual
balance, (d) the mark down accrual balance and (e) the bad debt reserve accrual
balance, each as reported in the most recent Servicer Report as of such date.

(k) The definition of “Commitment” in Exhibit I of the Agreement is hereby
amended and restated in its entirety to read as follows:

“Commitment” means, as of any date of determination with respect to each Related
Committed Purchaser, the maximum amount which such Related Committed Purchaser
is obligated to pay hereunder on account of all Purchases and Participation
Advances, on a combined basis, as set forth on Schedule VI hereto or in the
Assumption Agreement or Transfer Supplement or other agreement pursuant to which
it became a Purchaser, as such amount may be modified in connection with any
subsequent assignment pursuant to Section 6.3(c) or in connection with a change
in the Purchase Limit pursuant to Section 1.1(d).

(l)Clause (z)(a) of the definition of “Concentration Limit” in Exhibit I of the
Agreement is hereby amended and restated in its entirety to read as follows:

(a) (i) for any Group A Obligor, 15.00%, (ii) for any Group B Obligor, 7.50%,
(iii) for any Group C Obligor, 5.00% and (iv) for any Group D Obligor, 3.00%;
and

(m)Clause (z)(b) of the definition of “Concentration Limit” in Exhibit I of the
Agreement is hereby amended by replacing the number “ten” where it appears
therein with the number “five”.

(n)Clause (b) of the definition of “Eligible Obligor” in Exhibit I of the
Agreement is hereby amended and restated to read as follows:

(b) neither a Governmental Authority nor a Sanctioned Person,

(o) The definition of “Loss Reserve Floor Percentage” in Exhibit I of the
Agreement is hereby amended by replacing the percentage “20%” where it appears
therein with the percentage “16.50%”.

(p) The definition of “Purchase Limit” in Exhibit I of the Agreement is hereby
amended by deleting the parenthetical “(which shall initially be $75,000,000)”
where it appears therein.



--------------------------------------------------------------------------------

(q) The definition of “Scheduled Commitment Termination Date” in Exhibit I of
the Agreement is hereby amended by replacing the date “March 28, 2016” where it
appears therein with the date “December 18, 2017”.

(r) The following new defined terms and definitions thereof are added to Exhibit
I of the Agreement in appropriate alphabetical order:

“Anti-Money Laundering Laws” are the US Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 and the regulations and rules promulgated thereunder, as amended from time
to time; the US Money Laundering Control Act of 1986 and the regulations and
rules promulgated thereunder, as amended from time to time; the US Bank Secrecy
Act and the regulations and rules promulgated thereunder, as amended from time
to time; and corresponding laws of (a) the European Union or Canada designed to
combat money laundering and terrorist financing and (b) jurisdictions in which
the Seller, the Servicer, any Originator or any other Armstrong Person operates
or in which the proceeds of any Purchase will be used or from which funds used
to repay any obligation under the Transaction Documents of the Seller, the
Servicer, any Originator or any other Armstrong Person will be derived.

“Non-Seasonal Period” means each period from (and including) the Settlement Date
occurring in March of each calendar year, to (but excluding) the Settlement Date
occurring in October of such calendar year.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control

“Sanctioned Country” is a country subject to a sanctions program identified on
the list maintained by OFAC and currently available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, for which the sanctions program extends beyond
listed Sanctioned Persons.

“Sanctioned Person” is any of the following currently or in the future: (i) an
entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC currently available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; or (ii) anyone more
than 50-percent owned by an entity or individual described in (i) above; or
(iii) (A) an agency or instrumentality of, or an entity owned or controlled by,
the government of a Sanctioned Country, (B) an entity located in a Sanctioned
Country, or (C) an individual who is a citizen or resident of, or located in, a
Sanctioned Country, to the extent that the agency,



--------------------------------------------------------------------------------

instrumentality, entity, or individual is subject to a sanctions program
administered by OFAC; or (iv) an entity or individual engaged in activities
sanctionable under CISADA (as defined under Sanctions Laws), ITRA (as defined
under Sanctions Laws), IFCA (as defined under Sanctions Laws below), or any
other Sanctions Laws as amended from time to time.

“Sanctions Laws” are the laws, regulations, and rules promulgated or
administered by OFAC to implement US sanctions programs, including any enabling
legislation or Executive Order related thereto, as amended from time to time;
the US Comprehensive Iran Sanctions, Accountability, and Divestment Act and the
regulations and rules promulgated thereunder (“CISADA”), as amended from time to
time; the US Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; the US Iran Freedom and Counter-Proliferation Act and the regulations and
rules promulgated thereunder (“IFCA”); the sanctions and other restrictive
measures applied by the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; and any
similar sanctions laws as may be enacted from time to time in the future by the
U.S., Canada, the European Union (and its Member States), or the Security
Council or any other legislative body of the United Nations; and any
corresponding laws of jurisdictions in which the Seller, the Servicer, any
Originator, any other Armstrong Person or any of their respective Affiliates
operates or in which the proceeds of any Purchase will be used or from which
funds used to repay any obligation under the Transaction Documents of the
Seller, the Servicer, any Originator or any other Armstrong Person will be
derived.

“Seasonal Period” means each period from (and including) the Settlement Date
occurring in October of each calendar year, to (but excluding) the Settlement
Date occurring in March of the immediately following calendar year.

(s)Section 1(k) of Exhibit III of the Agreement is hereby replaced in its
entirety with the following:

(k)Sanctions and Anti-Money Laundering Laws. Neither the Seller nor any of its
Affiliates: (i) is, or is owned or controlled by, a Sanctioned Person; (ii) is
located, incorporated, organized, or resident in a Sanctioned Country; (iii) has
any business affiliation or commercial dealings with, or investments in, any
Sanctioned Country or Sanctioned Person; or (iv) is the subject of any action or
investigation under any Sanctions Laws or Anti-Money Laundering Laws. No
proceeds from any Purchase will be used, directly or indirectly, to lend,
contribute, provide, or have otherwise been or will be made available to fund,
any activity or business with or related to any Sanctioned Person or Sanctioned
Country, or in any other manner that will result in any violation or breach by
any person of Sanctions Laws.



--------------------------------------------------------------------------------

(t)Section 1(m) of Exhibit III of the Agreement is hereby amended and restated
to read as follows:

(m)Investment Company Act. The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”). The
Seller is not a “covered fund” under Section 13 of the U.S. Bank Holding Company
Act of 1956, as amended, and the applicable rules and regulations thereunder
(the “Volcker Rule”).

(u)Section 2(g) of Exhibit III of the Agreement is hereby amended and restated
to read as follows:

(g)Sanctions and Anti-Money Laundering Laws. Neither the Servicer nor any of its
Affiliates: (i) is, or is owned or controlled by, a Sanctioned Person; (ii) is
located, incorporated, organized, or resident in a Sanctioned Country; (iii) has
any business affiliation or commercial dealings with, or investments in, any
Sanctioned Country or Sanctioned Person; or (iv) is the subject of any action or
investigation under any Sanctions Laws or Anti-Money Laundering Laws. No
proceeds from any Purchase will be used, directly or indirectly, to lend,
contribute, provide, or have otherwise been or will be made available to fund,
any activity or business with or related to any Sanctioned Person or Sanctioned
Country, or in any other manner that will result in any violation or breach by
any person of Sanctions Laws.

(v) The following new Section 1(q) is hereby added to Exhibit IV of the
Agreement immediately following existing Section 1(p) thereof:

(q)Sanctions and Anti-Money Laundering Laws. Seller will use commercially
reasonable efforts to ensure that no Collections or other funds used to repay
any obligation under the Transaction Documents (i) constitute the property of,
or are beneficially owned, directly or indirectly, by any Sanctioned Person;
(ii) are derived from any transactions or business with any Sanctioned Person or
Sanctioned Country. Seller has taken, and during the term of this Agreement
shall take, reasonable measures to ensure compliance with Sanctions Laws and
Anti-Money Laundering Laws. During the term of this Agreement, Seller shall not
become a Sanctioned Person.



--------------------------------------------------------------------------------

(w) The following new Section 2(l) is hereby added to Exhibit IV of the
Agreement immediately following existing Section 2(k) thereof:

(l)Sanctions and Anti-Money Laundering Laws. Servicer will use commercially
reasonable efforts to ensure that no Collections or other funds used to repay
any obligation under the Transaction Documents (i) constitute the property of,
or are beneficially owned, directly or indirectly, by any Sanctioned Person;
(ii) are derived from any transactions or business with any Sanctioned Person or
Sanctioned Country. Servicer has taken, and during the term of this Agreement
shall take, reasonable measures to ensure compliance with Sanctions Laws and
Anti-Money Laundering Laws. During the term of this Agreement, Servicer shall
not become a Sanctioned Person.

(x)Schedules V of the Agreement is hereby replaced in its entirety with Schedule
V hereto.

(y)Schedules VI of the Agreement is hereby replaced in its entirety with
Schedule VI hereto.

(z) The signature block on page A-3 of the Form of Servicer Report set forth in
Annex A of the Agreement is hereby amended and restated as follows:

 

    By:

 

    Name: Douglas B. Bingham     Title: Director of Treasury and Risk Management

(aa) The letterhead of the Form of Purchase Notice set forth in Annex B of the
Agreement is hereby amended and restated to read as follows:

The Bank of Nova Scotia,

as Administrative Agent

40 King Street West, 55th Floor

Toronto, ON

Canada M5H1H1

Attention: Paula Czach

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Darren Ward

Facsimile No.: (212) 225-5274

(bb) The letterhead of the Form of Paydown Notice set forth in Annex D of the
Agreement is hereby amended and restated to read as follows:

The Bank of Nova Scotia,

as Administrative Agent

40 King Street West, 55th Floor

Toronto, ON

Canada M5H1H1

Attention: Paula Czach



--------------------------------------------------------------------------------

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Darren Ward

Facsimile No.: (212) 225 5274

Armstrong World Industries, Inc.

2500 Columbia Avenue

Lancaster, PA 17603

Attention: Douglas B. Bingham

Facsimile: (717) 396-6136

(cc) The letterhead of the Form of Compliance Certificate set forth in Annex F
of the Agreement is hereby amended and restated to read as follows:

The Bank of Nova Scotia,

as Administrative Agent

40 King Street West, 55th Floor

Toronto, ON

Canada M5H1H1

Attention: Paula Czach

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Darren Ward

Facsimile No.: (212) 225-5274

SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
represents and warrants to the Conduit Purchaser, the Administrative Agent, the
Related Committed Purchaser and the LC Bank as follows:

(a)Representations and Warranties. Each of the representations and warranties
made by it under the Agreement and each of the Transaction Documents to which it
is party are true and correct in all material respects as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).



--------------------------------------------------------------------------------

(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of its obligations under this Amendment and the Agreement,
as amended hereby, are with its organizational powers and have been duly
authorized by all necessary organizational action on its parts. This Amendment
and the Agreement, as amended hereby, are within such Person’s legal, valid and
binding obligations, enforceable against it in accordance with the terms
thereof, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(c)No Default. On the date hereof, both before and immediately after giving
effect to this Amendment, no Termination Event or Incipient Termination Event
has occurred and is continuing.

(d)Further Assurances. Such Person agrees to provide (or to cause to be
provided) to the Administrative Agent a copy of all agreements, documents,
certificates and instruments, if any, relating to the subject matter of this
Amendment, as the Administrative Agent may reasonably request.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective
and be deemed effective, as of the date first above written, upon receipt by the
Administrative Agent of the following:

(a) duly executed counterparts of this Amendment from each of the parties
hereto;

(b) duly executed counterparts of the amended and restated fee letter, dated on
or about the date hereof (the “A&R Fee Letter”), by and among the Seller, the
Servicer and the Administrative Agent;

(c) the “Extension Fee” (under and as defined in the A&R Fee Letter) and all
other costs and expenses related to this Amendment in immediately available
funds;

(d) a pro forma Servicer Report representing the performance of the Receivables
Pool for the last full calendar month that ends prior to closing; and

(e) opinions of the Servicer’s and the Seller’s in-house counsel with respect to
this Amendment and the other documents executed and delivered as of the date
hereof, in form and substance satisfactory to the Administrative Agent.

SECTION 5. Reference to and Effect on the Facility Documents.

(a) Upon the effectiveness of this Amendment, each reference in the Agreement
(or in any Transaction Document) to “the Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, in each
case referring to the Agreement, shall be deemed to be references to the
Agreement as amended hereby.



--------------------------------------------------------------------------------

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the
Agreement or any other Transaction Document or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein.

SECTION 6. Transaction Document. This Amendment shall constitute a Transaction
Document.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 10. Fees and Expenses. Seller hereby confirms its agreement to pay on
demand all reasonable, properly documented costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and any of the other instruments, documents and agreements to
be executed and/or delivered in connection herewith, including, without
limitation, the reasonable fees and expenses of outside legal counsel to the
Administrative Agent with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

ARMSTRONG RECEIVABLES COMPANY LLC By:

 

Name: Christopher S. Parisi Title: Secretary ARMSTRONG WORLD INDUSTRIES, INC.
By:

 

Name: Thomas J. Waters Title: Vice President and Treasurer THE BANK OF NOVA
SCOTIA, as Administrative Agent, Related Committed Purchaser and LC Bank By:

 

Name: Paula Czach Title: Managing Director LIBERTY STREET FUNDING LLC, as
Conduit Purchaser By:

 

Name: Jill Russo Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE V

SPECIAL CONCENTRATION LIMITS

 

Obligor

 

Special Concentration Limit

Lowe’s Corporation   If Lowe’s Corporation has:   (1) (x) a short-term rating of
at least (a) “A-1” by Standard & Poor’s and (b) “P-1” by Moody’s, and (y) a
long-term rating of at least (a) “A” by Standard & Poor’s and (b) “A1” by
Moody’s, 25% of the aggregate Outstanding Balance of Eligible Receivables;   Or
  (2) (x) a short-term rating of at least (a) “A-2” by Standard & Poor’s and (b)
“P-2” by Moody’s, and (y) a long-term rating of at least (a) “BBB+” by Standard
& Poor’s and (b) “Baa1” by Moody’s, and (z) does not meet the criteria set forth
in clause (1) above, 20% of the aggregate Outstanding Balance of Eligible
Receivables The Home Depot, Inc.   If The Home Depot, Inc. has (x) a short-term
rating of at least (a)   “A-2” by Standard & Poor’s and (b) “P-2” by Moody’s,
and (y) a long-term rating of at least (a) “BBB+” by Standard & Poor’s and (b)
“Baa1” by Moody’s, 15% of the aggregate Outstanding Balance of Eligible
Receivables J.J. Haines & Company, Inc.   4.50% of the aggregate Outstanding
Balance of Eligible Receivables



--------------------------------------------------------------------------------

SCHEDULE VI

COMMITMENTS

A. Solely for purposes during any Seasonal Period:

 

Capacity

 

Name

 

Commitment

Conduit Purchaser   Liberty Street Funding LLC   N/A Related Committed Purchaser
  The Bank of Nova Scotia   $90,000,000

B. Solely for purposes during any Non-Seasonal Period:

 

Capacity

 

Name

 

Commitment

Conduit Purchaser   Liberty Street Funding LLC   N/A Related Committed Purchaser
  The Bank of Nova Scotia   $100,000,000